JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the portion of the district court’s order filed July 12, 2000, which addressed the Federal Bureau of Investigation’s invocation of Exemption 3 of the Freedom of Information Act, be affirmed substantially for the reasons stated in that court’s memorandum opinion at 12-14.
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.